Exhibit 10.2

 

[Wells Fargo Letterhead]

 

May 11, 2007

 

Infotech USA, Inc.

7 Kingsbridge Road

Fairfield, New Jersey 07004

 

Attn: Mr. Robert Patterson

 

 

Re:

Consent to Satisfaction of Loan to Applied Digital Solutions, Inc.

 

 

(“ADS”)

 

Gentlemen:

 

We refer to: (a) that certain Credit and Security Agreement, dated as of June
29, 2004 (as amended, the “Credit Agreement”), among Infotech USA, Inc., a New
Jersey corporation (“Borrower”), Infotech USA, Inc., a Delaware corporation
(“Parent”), Information Technology Services, Inc. and Wells Fargo Bank, National
Association, operating through its Wells Fargo Business Credit operating
division (“Lender”); and (b) that certain Satisfaction of Loan Agreement, dated
on our about the date hereof (the “Satisfaction Agreement”), between ADS and
Parent. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Credit Agreement.

Lender hereby consents to the consummation of the transactions contemplated by
the Satisfaction Agreement, provided that: (a) the first $500,000 of cash
proceeds received by Parent from the sale of any shares of stock of ADS shall be
delivered to Lender and deposited in a Pledged Account as cash collateral
securing the Obligations; (b) if any of the shares of stock of ADS received by
Parent pursuant to the Satisfaction Agreement shall not have been sold by Parent
by the 120th day after the date on which the legal opinion required under
Section 6(b) of the Satisfaction Agreement shall have been delivered to the
applicable transfer agent, then Parent shall pledge all of such shares of stock
to Lender, pursuant to documentation that is in form and substance satisfactory
to Lender, and deliver the related stock certificates to Lender; and (c)
Borrower shall pay Lender a $5,000 fee for this consent, which fee shall be due,
payable and earned on the date hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

Mr. Robert Patterson

May 11, 2007

Page 2

 

 

This letter shall become effective on the date it is executed by all of the
parties below.

 

Very truly yours,

 

 

 

 

 

/s/ Sal Mutone

 

Sal Mutone

 

 

Agreed to by:

 

INFOTECH USA, INC.,

a New Jersey corporation

 

By:

/s/ Jonathan McKeague        

Name:  

Jonathan McKeague

Title:  

President

 

INFOTECH USA, INC.,

a Delaware corporation

 

By:

/s/ Jonathan McKeague        

Name:  

Jonathan McKeague

Title:  

President & CEO

 

 

INFORMATION TECHNOLOGY SERVICES, INC.

 

By:

/s/ Jonathan McKeague        

Name:  

Jonathan McKeague

Title:  

President

 

 

 